213 Ga. 818 (1958)
102 S.E.2d 40
BULLOCH COUNTY
v.
RITZERT.
19923.
Supreme Court of Georgia.
Submitted January 13, 1958.
Decided February 10, 1958.
W. G. Neville, Wm. J. Neville, for plaintiff in error.
Cohen Anderson, contra.
DUCKWORTH, Chief Justice.
1. Mandamus will lie to compel public officers to perform specific acts where the law requires performance thereof as a clear legal duty. Code §§ 64-101, 23-1701; Graham v. Beacham, 189 Ga. 304 (5 S.E.2d 775); Hartsfield v. Salem, 213 Ga. 760 (101 S.E.2d 701).
2. But the writ of mandamus is personal and issues to the individual to compel performance, and it does not reach the office but is directed against the officer to compel him to perform *819 the required legal duty. 34 Am. Jur. 812, § 7; Bryant v. Mitchell, 195 Ga. 135 (23 S.E.2d 410); McCallum v. Bryan, 213 Ga. 669 (100 S.E.2d 916). Therefore, the petition brought against Bulloch County to require it to record a contract on the minutes of the Board of Commissioners thereof was subject to the general demurrer and did not allege a cause of action, since it was brought against the county and not the proper officials required by law to perform the specified act. The court erred in overruling the general demurrer to the petition. This rendered nugatory the final order making the mandamus absolute.
Judgment reversed. All the Justices concur.